


Exhibit 10(as)

FIRST AMENDMENT
TO THE
AON STOCK AWARD PLAN
AS AMENDED AND RESTATED THROUGH 2000

        This First Amendment ("Amendment") to the Aon Stock Award Plan, as
amended and restated through 2000, is adopted by Aon Corporation, a Delaware
corporation (the "Company"), to be effective as set forth in Section 3 below.

RECITALS

        WHEREAS, prior to the adoption of the Aon Stock Incentive Plan in 2001
(the "Current Stock Incentive Plan"), the Aon Stock Award Plan, as amended and
restated through 2000 (the "2000 Award Plan") was the shareholder-approved stock
incentive plan utilized by the Company to grant equity awards to employees and
other eligible recipients;

        WHEREAS, although the 2000 Award Plan was superseded by the Current
Stock Incentive Plan for grants made in or after 2001, the Company's board of
directors (the "Board") has recently become aware that earlier awards made under
the 2000 Award Plan remain outstanding;

        WHEREAS, the Board amended the Current Stock Incentive Plan on
September 15, 2006 to provide for the Organization and Compensation Committee of
the Board (the "Committee") to make a mandatory equitable adjustment in the
number of shares of stock, the forms of awards authorized to be granted under
the plan, and any other appropriate equitable adjustment to any outstanding
awards under the plan in the event of a dilutive change to the capital structure
of the Company as a result of any stock dividend, stock split, recapitalization,
issuance of a new class of common stock, merger, consolidation, spin-off or
other similar corporate change, or any distribution to stockholders of stock
other than regular cash dividends;

        WHEREAS, it was the Board's intention that such amendment apply equally
to awards granted under the 2000 Award Plan;

        WHEREAS, for the avoidance of doubt the Board confirms its intention by
adopting this Amendment to the 2000 Award Plan to incorporate the modification
set forth below, in accordance with the Board's authority as set forth in
Section 14 of the 2000 Award Plan.

        NOW, THEREFORE, the 2000 Award Plan is hereby amended as follows:

1.Amendment.    Section 10 is deleted in its entirety and the following shall be
substituted in its place:

"10.    Capital Structure Change and Adjustments to Option Grants and Stock
Awards.    In the event there is a change in the capital structure of the
Corporation as a result of any stock dividend or split, recapitalization,
issuance of a new class of common stock, merger, consolidation, spin-off or
other similar corporate change, or any distribution to stockholders of Common
Stock other than regular cash dividends, the Committee shall make appropriate
adjustments in the manner and form determined in the

--------------------------------------------------------------------------------



Committee's sole discretion (including exercise price) to any outstanding Option
Grant or Stock Award."

2.Ratification.    In all respects, other than as specifically set forth in
Section 1 above, the 2000 Award Plan shall remain unaffected by this Amendment
and shall continue in full force and effect, subject to the terms and conditions
thereof. In the event of any conflict, inconsistency or incongruity between the
2000 Award Plan and the provisions of this Amendment, the provisions of this
Amendment shall in all respects govern and control.

3.Effective Date.    This Amendment is adopted on January 19, 2007 to be
effective as of September 15, 2006 ("Effective Date").

--------------------------------------------------------------------------------




